DETAILED ACTION

The following is a non-final office action is response to communications received on 05/26/2020.  Claims 1-20 are currently pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on applications filed in Spain on 06/11/2018, 06/10/2019 and 12/10/2019. It is noted, however, that applicant has not filed certified copies of the 201830565A, 2019238992 and 201931091 applications as required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  
Claim 9, line 18 states “means for securing said diaphyseal nail to said metaphyseal component.”  Paragraph [0278] of the printed publication states “the diaphyseal nail (3), after being inserted into the transverse aperture (21) of the metaphyseal component (2), is ready to be secured thereto using any means presently known in the art or which may be later developed, and which may include, but is not limited to, the locking device (24).  Therefore, the locking device (24) is being interpreted as providing the association between the structure and the function of claim 9.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “9” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  As discussed supra, [0278] of the printed publication states “the diaphyseal nail (3), after being inserted into the transverse aperture (21) of the metaphyseal component (2), is ready to be secured thereto using any means presently known in the art or which may be later developed, and which may include, but is not limited to, the locking device (24).  However, the specification fails to recite or discuss how the two components could be secured by “any means presently known in the art.”   While the locking device (24) clearly links the structure, material and acts to the function, any means presently known in the art is broad and indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As discussed supra, Claim 9, line 18 states “means for securing said diaphyseal nail to said metaphyseal component.”  Paragraph [0278] of the printed publication states “the diaphyseal nail (3), after being inserted into the transverse aperture (21) of the metaphyseal component (2), is ready to be secured thereto using any means presently known in the art or which may be later developed, and which may include, but is not limited to, the locking device (24).  Therefore, the locking device (24) is being interpreted as an providing the association between the structure and the function of claim 9. 
However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The specification fails to recite or discuss how the two components could be secured by “any means presently known in the art.”   While the locking device (24) clearly links the structure, material and acts to the function, any means presently known in the art is broad and lacks specificity regarding  any additional structure, material and acts required to perform the function.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


As the claims contain a substantial amount of functional language ("configured for", "configured to", etc.), applicant is reminded that, per MPEP 2114, apparatus claims must be structurally distinguishable from the prior art.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  
Claim(s) 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Podolsky (US 2013/0204390).

    PNG
    media_image1.png
    489
    735
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    686
    633
    media_image2.png
    Greyscale

Regarding Claim 17, Podolsky teaches a joint replacement prosthesis (10) for implantation in a patient, said joint replacement prosthesis comprising: a head component (100), said head configured to replace a head of a femur or a head of a humerus [0032], said head component comprising: a spherical cap with a rear face (Fig 3): a bore (122) centrally positioned in said rear face; said bore comprising internal threading (150): a first recess and a second recess (130) formed in said rear face (Fig 4): and wherein said first and second recesses are configured to be releasably engaged by an insertion device usable for placement of said head component into an acetabulum of the patient's pelvis or a glenoid of the patients shoulder blade [0054]: a metaphyseal component (200), said metaphyseal component comprising: an elongated shape with a first end (250) configured for threaded engagement within said internally threaded bore of said head component (Fig 3).
Regarding Claim 18, Podolsky teaches wherein a profile of said first recess (130) comprises a first profile shape, and a profile of said second recess (130) comprises a second profile shape: and wherein said second profile shape is a mirrored copy of said first profile shape (Fig 3).  
Regarding Claim 19, Podolsky teaches wherein said first profile shape is a shape from the group of shapes consisting of: a rectangle a parallelogram; and a trapezoid [0053]-[0054].  
Regarding Claim 20, Podolsky teaches wherein said first recess and said second recess are formed in said rear face on opposing sides of said centrally positioned bore (Fig 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 9-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Podolsky (US 2013/0204390) in view of Keynan (US 2003/0050704).
Regarding Claim 9, as set forth supra, Podolsky discloses the invention substantially as claimed.  However, Podolsky does not disclose wherein said metaphyseal component comprising a transverse aperture (21) and a diaphyseal nail (300), a portion of said diaphyseal nail configured for insertion through said transverse aperture of said metaphyseal component for placement into the femoral or humeral canal: and means for fixedly securing said diaphyseal nail to said metaphyseal component.
Keynan teaches a shoulder/hip implant (Fig 5) in the same field of endeavor.  Said implant comprising a metaphyseal component (150) comprising a transverse aperture (28) and a diaphyseal nail (70), a portion of said diaphyseal nail configured for insertion through said transverse aperture of said metaphyseal component for placement into the femoral or humeral canal [0070]; and means for fixedly securing said diaphyseal nail to said metaphyseal component [0070].

    PNG
    media_image3.png
    1201
    613
    media_image3.png
    Greyscale


It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the metaphyseal and diaphyseal securement, as taught by Keynan, in lieu of the neck (200 and stem (300), as taught by Podolsky, as an alternative means of anchoring the head of Podolsky within the intermedullary canal of the humerus/femur.  As both the Podolsky and Keynan are constructed and designed in order to effectively anchor head/ball within the humerus/femur, it would have been obvious to one of ordinary skill to substitute the design of anchor system for the other.  The proposed combination would involve no more than the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement.  “Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious.” Id. at 301, 213 USPQ at 536.  
Regarding Claims 10-13, the combination teaches the limitations as set forth supra in the rejections of claims 18-20.
Regarding Claim 14, the combination teaches wherein said diaphyseal nail (70) comprises a stop (i.e., securement means) configured to position said diaphyseal nail with respect to said metaphyseal component [0070].  
Regarding Claim 15, the combination teaches wherein said spherical cap (100) is a hemisphere (Podolsky Fig 3).  
Regarding Claim 16, the combination teaches wherein said rear face is substantially planar (Podolsky Fig 3).  


Allowable Subject Matter
Claims 1-8 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:   The prior art of record, which is the most pertinent art found, fails to teach and/or fairly suggest the instant invention.  As set forth supra, Podolsky (US 2013/0204390) in view of Keynan (US 2003/0050704) discloses the invention substantially as claimed.  Further, Ferrero Manzanal et al. (US 11,471,201) teaches wherein a metaphyseal component (1) comprises a longitudinal hole (housing screw 2) configured to begin at a second end, and to transect a transverse aperture (Fig 1 at A-B); and a locking device (2), said locking device configured to be received in said longitudinal hole of said metaphyseal component, and to at least be received within a portion of said transverse hole of said diaphyseal nail (Fig 10); at least a portion of longitudinal hole comprising internal threading (Fig 1) configured to threadably engage an externally threaded portion of said locking device (2).
However, the prior art either individually or in combination, does not teach or render obvious wherein the metaphyseal component comprises a longitudinal hole configured to extend beyond said transverse aperture.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gonzalez-Hernandez (US 9,271,772) and Grusin et al. (US 2002/0156534) teaches a head component for a joint replacement prosthesis for implantation in a patient. said head configured to replace a head of a femur or a head of a humerus, said head component comprising: a spherical cap with a rear face: a bore centrally positioned in said rear face: said bore comprising internal threading; a first recess and a second recess formed in said rear face: and wherein said first and second recesses are configured to be releasably engaged by an insertion device usable for placement of said head component into an acetabulum of the patient's pelvis or a glenoid of the patient's shoulder blade.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN AINSLEY DUKERT whose telephone number is (571)270-3258. The examiner can normally be reached Mon-Fri 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN A DUKERT/Primary Examiner, Art Unit 3774